Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the database" in line 5 thereof.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watanabe (US 2011/0085709).
With respect to claim 13, Watanabe discloses a method for monitoring conditioning of a rendering material in a storage structure (e.g. item(s) 29), the storage structure including a passive transceiver (e.g. item 74), the method comprising: reading an identity of the storage structure via the passive transceiver (as discussed at least in paragraphs 90-95 and/or 98); determining a presence of the identity in the database (60); and notifying a user of the determination (as discussed at least in paragraphs 91-94).
With respect to claim 15, Watanabe discloses a print cartridge (e.g. item(s) 29) for a rendering apparatus (e.g. item 10), the print cartridge comprising a passive transceiver (e.g. item 74) configured to generate a response signal when energized (as shown at least by figs. 8 and/or 9; and/or as discussed at least in paragraphs 90-95 and/or 98), wherein the passive transceiver is an RFID tag (e.g. fig. 13, item 74) with an embedded antenna (e.g. item 75) and identification number (e.g. item 41).

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed rendering apparatus and/or method for monitoring conditioning of a rendering material in a storage structure, including energizing a passive transceiver to generate a response signal; monitoring variation in a strength of the response signal; and determining, using the strength of the response signal, a pre-conditioning parameter indicative of a condition of the storage structure, in combination with the remaining claim elements as set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW